8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 1 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 2 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 3 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 4 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 5 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 6 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 7 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 8 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 9 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 10 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 11 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 12 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 13 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 14 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 15 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 16 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 17 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 18 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 19 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 20 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 21 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 22 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 23 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 24 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 25 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 26 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 27 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 28 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 29 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 30 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 31 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 32 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 33 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 34 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 35 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 36 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 37 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 38 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 39 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 40 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 41 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 42 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 43 of 44
8:21-cv-01293-BHH   Date Filed 04/30/21   Entry Number 1-1   Page 44 of 44
